Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. [US PGPUB 20180019426] (hereinafter Im).

Regarding claim 1, Im teaches a display device comprising:
a plurality of pixels (each region 142 above substrate 200, Para 57, Fig. 12) on a substrate (Para 76, Fig. 12),
wherein each of the pixels comprises:
a first electrode (262, Para 119) and a second electrode (264, Para 119) spaced apart from each other on the substrate (Fig. 12); and
a plurality of light emitting elements (230, Para 119), each comprising a first end portion connected to the first electrode and a second end portion connected to the second electrode (Fig. 12), and
the first electrode comprises a plurality of first holes adjacent to the first end portion of each of the light emitting elements (Fig. 12; i.e. slot in which the light emitting elements fit into).

Regarding claim 2, Im teaches a display device wherein the plurality of first holes are arranged along an outer edge of the first end portion of the light emitting element (Fig. 12).

Regarding claim 5, Im teaches a display device wherein the first electrode comprises a first alignment electrode (portion of the first electrode extending from electrode 210 to the uppermost surface of layer 256) and a first contact electrode (portion of the first electrode protruding from the alignment electrode and overlapping the light emitting element) on the first alignment electrode (Fig. 12), and
the first contact electrode covers the first end portion of the light emitting element (Fig. 12).

Regarding claim 8, Im teaches a display device wherein the second electrode
comprises a plurality of second holes adjacent to the second end portion of each of the light emitting elements (Fig. 12; i.e. slot in which the light emitting elements fit into).

Regarding claim 9, Im teaches a display device wherein the plurality of second holes are arranged along an outer edge of the second end portion of the light emitting element (Fig. 12).

Regarding claim 10, Im teaches a display device wherein an area of the first holes and an area of the second holes are the same (Fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 14 -17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Kwon et al [US PGUB 20170062674] (hereinafter Kwon).

Regarding claim 11, Im teaches a display device comprising:
a plurality of pixels (each region 142 above substrate 200, Para 57, Fig. 12) on a substrate (Para 76, Fig. 12),
wherein each of the pixels comprises:
a first electrode (262, Para 119) and a second electrode (264, Para 119) spaced apart from each other on the substrate (Fig. 12);
a plurality of light emitting elements (230, Para 119) between the first electrode and the second electrode (Fig. 12); and
a first connection pattern (254 between device 230b and 230c, Fig. 12) connecting the first electrode and a light emitting element (230b or c) of the plurality of light emitting elements to each other (connecting lower surface of the light emitting elements to sidewalls of the first electrode, Fig. 12).
Im does not specifically disclose that a melting point of the first connection pattern is lower than a melting point of the first electrode.
However, it is noted that pattern 250 is an insulating layer and the first electrode is a contact electrode (Para 100).
Referring to the invention of Kwon, Kwon teaches using metallic material for contact electrodes such as electrode 530 (Para 68) and wherein for example epoxy material is used for insulating layer 520 –where epoxy has a lower melting point than silver.
In view of such teaching by Kwon, it would have been obvious to a person having ordinary skills in the art to have the invention of Im comprise the teachings of Kwon based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 14, Im teaches a display device wherein the first electrode comprises a first alignment electrode (portion of the first electrode extending from electrode 210 to the uppermost surface of layer 256) and a first contact electrode (portion of the first electrode protruding from the alignment electrode and overlapping the light emitting element) on the first alignment electrode (Fig. 12),
an end of the first connection pattern is in contact with the first contact electrode (Fig. 12), and another end of the first connection pattern is in contact with a first end portion of the light emitting element (Fig. 12; i.e. upper surface of layer 254 contact the lower surface of the light emitting element 230c).

Regarding claim 15, Im teaches a display device wherein the second electrode is in contact with a second end portion of the light emitting element (Fig. 12).

Regarding claim 16, Im teaches a display device further comprising a second connection pattern (material 256 above device 230c) connecting the second electrode and the light emitting element to each other (Fig. 12).

Regarding claim 17, Im teaches a display device wherein a first end portion of the light emitting element is connected to the first connection pattern, and a second end portion of the light emitting element is connected to the second connection pattern (Fig. 12).

Regarding claim 19, the modified device of Im teaches the limitations of claims upon which it depends.
Im does not specifically disclose the limitations of claim 19.
However, it is noted that pattern 250 is an insulating layer and the second electrode is a contact electrode (Para 100).
Referring to the invention of Kwon, Kwon teaches using metallic material for contact electrodes such as electrode 530 (Para 68) and wherein for example epoxy material is used for insulating layer 520 –where epoxy has a lower melting point than silver.
In view of such teaching by Kwon, it would have been obvious to a person having ordinary skills in the art to have the invention of Im comprise the teachings of Kwon based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 20, Im teaches a display device wherein the first connection pattern and the second connection pattern are formed of a same material (insulating material, Para 133).

Allowable Subject Matter
Claims 3-4, 6-7, 12-13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819